Title: William C. Rives to James Madison, 5 June 1829
From: Rives, William Cabell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Castle-Hill
                                
                                June 5th 1829—
                            
                        
                        It gave me great pleasure, on my return from Washington some days ago, to hear that your health had very much
                            improved. I trust it is now nearly re-established. I found on my arrival in Washington that there would be profitable
                            employment for me among the archives of the State Department for several weeks, & I concluded, therefore, to
                            return home, (after a few days spent in looking over the ground), arrange my private affairs as speedily as possible,
                            & go back with my family, prepared for our final departure, to resume my labours more seriously.
                        On our way thither, we promise ourselves the pleasure, (bating unavoidable disappointments), of being at
                            Montpelier in the course of Thursday morning next, for the purpose of paying our valedictory respects to yourself
                            & Mrs. Madison, & receiving any of your commands for Europe, in which we shall be very proud &
                            happy to be employed by you. With sentiments of profound respect your obt. serv.
                        
                            
                                W C Rives.
                            
                        
                    